FINAL ACTION


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Response to Arguments

Claim Rejections Under 35 USC 112
Applicant’s amendment (filed 11/25/20) to delete the problematic language “wherein the recessed portion is aligned with the trench in a vertical direction in the cross sectional view” from independent claims 1 & 10 overcomes these rejections, which are now withdrawn.

Claim Rejections Under 35 USC 103
Applicant’s arguments with respect to amended independent claim 1 (new limitations in lines 14-17, filed 11/25/20) have been considered but are moot because the arguments do not apply to the combination of PREVIOUS prior art rejection references (Kretchmer, Park & Lee) with NEW prior art reference (Hsu, US 2008/0173963) being used in the current rejection presented in this Office action. Applicant's amendment necessitated this new ground(s) of rejection. 
Amended independent claim 10 contains similar features to claim 1. Therefore, Examiner’s response to arguments for claim 1, herein forward, should also hold true and respectfully applied to claim 10 under similar rationale.
NEW prior art, Hsu, is being used to explicitly teach a feature in which the PREVIOUS prior art (Kretchmer, Park & Lee) remains silent to and/or does not explicitly teach/show but would have been considered obvious to one of ordinary skill in the art at the time the invention was made.
Examiner has also thoughtfully selected two additional NEW prior art references (Qian, US 2009/0200626) or (McCarten, US 2010/0148289) that may be used as an ALTERNATIVE to Hsu’s teachings when taken in combination with the PREVIOUS prior art (Kretchmer, Park & Lee). These two art references are also considered very pertinent to applicant's disclosure (see “Related Prior Art” section cited teachings on pages 22-23), even though each are not officially relied upon and specifically claimed mapped in the 35 USC 103 rejection made in this Office Action. In order to achieve compact prosecution, Examiner kindly requests Applicant to consider these alternative references and to provide a fair response addressing these.
 claim 1, Examiner considers limitations (in lines 1-13), which Applicant does NOT ARGUE against, to be previous features still reasonably taught by the previous prior art combination (Kretchmer, Park & Lee). Therefore, these specific limitations are rejected over the SAME prior art combination teachings discussed in Non-Final Rejection mailed 8/20/20 (See Pages 7-9, Page 10 per lines 1-15 & Pages 13-19), which herein carries into this Office Action.
Regarding current claim 1, new limitations (in lines 14-17), which Applicant ARGUES is not taught by the prior art, recites the following (see Fig.42):
 “a wiring layer (525-528) disposed under the second side of the semiconductor substrate (513/512), wherein a bottom surface of the metal (550) extends beyond the second side of the semiconductor substrate (513/512) into the wiring layer (525-528) such that the wiring layer is provided under the bottom surface of the metal (550)”.  
[AltContent: textbox (Kretchmer silent to “control circuitry” in this layer)][AltContent: ]
    PNG
    media_image1.png
    519
    639
    media_image1.png
    Greyscale

Fig.42: Applicant’s “Back-Illuminated” Image Sensor (Examiner annotated interpretation)
[AltContent: textbox (1st Side)][AltContent: textbox (Silicon Substrate with 
Pixel Region)][AltContent: textbox (Semi Insulation Layer)][AltContent: ][AltContent: textbox (Kretchmer SILENT to: 
Pixel “Control Circuitry” in this layer)][AltContent: textbox (Extended Metal 208 Bottom into this layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Deep Trench  
w/ Metal)][AltContent: textbox (2nd Side)][AltContent: ][AltContent: ][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    745
    584
    media_image2.png
    Greyscale


Kretchmer teaches a “semi-insulation layer” in which the trench isolation metal 208 extends into but is silent to pixel “control circuitry” in this semi-insulation layer.
Kretchmer can be considered to teach the following features of Applicant’s claim 1 limitations (in lines 14-17):
“a layer (semi-insulation material) disposed under the second side of the semiconductor substrate, wherein a bottom surface of the metal extends beyond the second side of the semiconductor substrate into the layer (semi-insulation material) such that the layer (semi-insulation material) is provided under the bottom surface of the metal”.
	Kretchmer remains silent to the pixel “control circuitry” feature in this layer AND thus this layer cannot be explicitly called a “wiring layer” as claimed by Applicant.
Furthermore, Kretchmer’s image sensor (Fig.10) is considered to remain silent to the location of pixel control circuitry (i.e. transistor circuitry, etc.) for driving each pixel (i.e. Site-A & Site-B photodiode layer with respective npp doped regions), which is considered to be the types of interconnected circuitry “wiring” not shown.
However, Examiner notes that it is conventional in the art to position the pixel control circuitry either above or below the photodiode layer as respectively known for a front-illuminated or back-illuminated image sensor.
Applicant’s claimed “wiring layer” location uses a configuration as conventionally known for a back-illuminated image sensor, which Kretchmer is silent to, however, such a feature would have been considered obvious to one of ordinary skill in the art at the time the invention was made when taken in combination with a NEW prior art reference (i.e. any one of Hsu, Qian or McCarten), which teaches more robust details about the pixel control circuitry “wiring” found in a back-illuminated image sensor.
Since, previous prior art Kretchmer was shown to teach various depths of metal-filled trenches (i.e. shallow, moderate or deep trenches) may be used to isolate the pixels from optical/electrical crosstalk (Kretchmer’s Figures 7, 8 & 9-10), the motivation to use a deep extended metal-filled trench (as in Kretchmer’s Fig.9-10) which extends into a back-illuminated pixel control circuitry “wiring layer” would still be considered obvious for the same reasons of achieving improved suppression of optical/electrical crosstalk, when taken in combination with a “back-illuminated image sensor” NEW prior art reference (i.e. any one of Hsu, Qian or McCarten) in the analogous art of an image sensor.
Examiner also notes that previous prior art Lee (para[0011, 0029 & 0034] and Figures 3 & 6) was shown to teach a “back-illuminated” image sensor that could be configured to have extended metal-filled trenches (350/351) formed to surround an optical path (Dotted-Lines 223) at any depth between a backside illumination source 295 and a corresponding photosensor 220 for each pixel in order to achieve a desired level of pixel isolation and suppression from optical/electrical crosstalk.

    PNG
    media_image3.png
    267
    380
    media_image3.png
    Greyscale

Lee’s para[0034] states: Trench 350 may extend through any other layer included between the photosensor array 220 and the microlens layer 240. Lee further states: The invention may be used in solid state imagers employing various kinds of photosensors formed on a substrate in photosensor layer 220, including but not limited to photodiodes, photo transistors, photoconductors, and photogates (which are pixel control “wiring layer” circuitry BENEATH each photodiode pixel region WITHIN the photosensor layer 220).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    294
    398
    media_image4.png
    Greyscale

Lee’s Figure 3: (annotated interpretation over cited teachings discussed)

Per the annotated interpretation (Fig.3 above), if interpreting the photosensor layer 220 to INCLUDE a photodiode & pixel control wiring layer (i.e. transistor circuitry) for a back-illuminated sensor design AND the metal-trench extends to the depth shown by the “arrows”, then Lee’s teachings might even be considered to complete missing teachings of Kretchmer’s invention (Fig.10).
new grounds rejection in view of the NEW prior art reference Hsu (or alternatively any one of Qian or McCarten), which more explicitly/robustly teaches Applicant’s claimed “wiring layer” (Fig.42) per said new limitation feature:
“a wiring layer (525-528) disposed under the second side of the semiconductor substrate (513/512), wherein a bottom surface of the metal (550) extends beyond the second side of the semiconductor substrate (513/512) into the wiring layer (525-528) such that the wiring layer is provided under the bottom surface of the metal (550)”.

See Hsu’s wiring layer (130 & 140) relative to substrate’s pixel regions (110 & 120) respectively isolated by metal-filled trench barriers (160) also termed as “Sensor Isolation Features” in view of para[0007-0015] shown below.
[AltContent: textbox (LIGHT)][AltContent: textbox (Back (1st Side))][AltContent: textbox (Front (2nd Side))][AltContent: textbox (Substrate’s Pixel Regions (110 & 120))][AltContent: textbox (Wiring Layer
-metal circuitry 130
-interlayer insulation 140)][AltContent: ][AltContent: ]
    PNG
    media_image5.png
    320
    604
    media_image5.png
    Greyscale

Hsu’s Fig.1: back-illuminated image sensor (Examiner Annotated) 

Hsu’s Fig.1 cited/annotated features (above) for the “wiring layer” location are considered sufficient when taken in combination with Kretchmer’s Fig.10 teachings.
Hsu’s further modified embodiments in para[0022-0025], which is considered a modification to the Fig.1 back-illuminated image sensor. Here, Hsu further specifies: 
“In another embodiment, device includes a semiconductor substrate (110) having a front surface and a back surface; a sensor element (120) disposed in front surface; a conductive interconnect feature (wiring layer 130) disposed on front surface, overlying the sensor element (120); and a sensor isolation feature (metal-trench 160) formed in the semiconductor substrate (110). Sensor Isolation Feature (i.e. Metal-Trench 160) is DISPOSED horizontally around the sensor element and VERTICALLY between the BACK surface (of substrate 110) and the conductive interconnect feature (i.e. WIRING LAYER 130)”.
Thus, taken either way over Hsu’s embodiments, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the back-illuminated image sensor “wiring layer” teachings of Hsu into suitable modification with the image sensor “metal-trench” teachings of Kretchmer (or Kretchmer in view of Lee) to produce Applicant’s claimed invention (claim 1, lines 14-17) for the motivated reasons of achieving improved suppression of optical/electrical crosstalk in a back-illuminated image sensor.
	In conclusion, for reasons discussed in above Response to Arguments, Applicant’s claimed invention (independent claims 1 & 10) is rejected over additional considerations of previous prior arts Kretchmer & Lee in view of newly evidenced prior art Hsu. All respective dependent claims remain rejected. No allowable subject matter.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kretchmer (US 2005/0101100) in view of Park (KR 100670606) in view of Lee (US 2007/0045513) in view of Hsu (US 2008/0173963).

	As per independent claim 1, (See Response to Arguments) Kretchmer in view of Park in view of Lee TEACHES Applicant’s claimed invention for a light detecting device, comprising limitation lines 1-13 stating:  
“a semiconductor substrate having a first side as a light incident side and a second side opposite to the first side; first and second photoelectric conversion regions disposed in the substrate; a trench disposed between the first and second photoelectric conversion regions; a metal disposed in an area including in the trench in a cross-sectional view, wherein the metal has a recessed portion within an upper surface of the metal, and wherein the upper surface of the metal is provided above the first side of the semiconductor substrate and above an insulating film disposed adjacent to the first side of the semiconductor substrate, extending outside of the trench”, is rejected over the SAME prior art combination (Kretchmer, Park & Lee) teachings discussed in Non-Final Rejection mailed 8/20/2020 (see Pages 7-9, Page 10 per lines 1-15 & Pages 13-19), which herein carries into this Office Action.
independent claim 1, Applicant’s claimed invention comprising limitation lines 14-17 stating:
“and a wiring layer disposed under the second side of the semiconductor substrate, wherein a bottom surface of the metal extends beyond the second side of the
semiconductor substrate into the wiring layer such that the wiring layer is provided under the bottom surface of the metal”, is rejected over the additional considerations of previous prior arts Kretchmer & Lee (detailed in Response to Arguments above) AND in view of the newly evidenced prior art Hsu (detailed in Response to Arguments above).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the back-illuminated image sensor “wiring layer” teachings of Hsu into suitable modification with the image sensor “metal-trench” teachings of Kretchmer in view of Park in view of Lee to produce Applicant’s claimed invention (claim 1, lines 14-17) for the motivated reasons of achieving improved suppression of optical/electrical crosstalk in a back-illuminated image sensor.








claim 2, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 1, further comprising:
a high dielectric material film disposed between the semiconductor substrate and the metal in the trench(Per Applicant’s Figures 41B & 42, the trench 519/549 is coated with an insulation layer 518/548 comprising a “high dielectric material film” such as “hafnium oxide”. -- Similarly, Kretchmer teaches a trench coating insulation layer 206 (Figure 6 & 10) which may also comprise the high dielectric material film “hafnium oxide” in para[0019]).

	As per claim 3, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 1, wherein the trench is disposed from the first side of the semiconductor substrate to the second side of the semiconductor substrate(Kretchmer: Figures 9 and 10: DEEP TRENCH extends vertically from substrate’s top “first” side proximate to BOTTOM “second” side where the wiring layer 210 and semi-insulating layer is located, para[0033-0034]. Lee: para[0034]).

	As per claim 5, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 1, further comprising:
an insulating film disposed adjacent to the first side of the semiconductor substrate(Kretchmer: coating insulation layer 206 (Figure 6 & 10) disposed “ON” (i.e. “adjacent to”) substrate’s top “first” side AND “inside” deep trench. The coating insulation layer 206 may comprise a combination of two layers including “hafnium oxide” and “silicon oxide” layers in view of para[0019]. Also, in further combination with Park: teaches adding an insulation layer 116 on top of the substrate and metal’s 230/240 recessed portion shown in Figure 2 in view of page 6. In other words, it is also known in the prior art to form an insulation layer that is in contact and on top of the metal’s 230/240 recessed portion, wherein this insulation layer can also be interpreted to teach “adjacent to”).

	As per claim 6, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 5, wherein the insulating film includes silicon oxide(Kretchmer: coating insulation layer 206 (Figure 6 & 10) disposed “ON” (i.e. “adjacent to”) substrate’s top “first” side AND “inside” deep trench. The coating insulation layer 206 may comprise a combination of two layers including “hafnium oxide” and “silicon oxide” layers in view of para[0019]).

	As per claim 7, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 1, further comprising:
a high dielectric material film disposed above the first side of the semiconductor substrate(Kretchmer: coating insulation layer 206 (Figure 6 & 10) disposed “ON” (i.e. “above”) substrate’s top “first” side AND “inside” deep trench. The coating insulation layer 206 may comprise a combination of layers including a “high dielectric material” such as “hafnium oxide” and “silicon oxide” layers in view of para[0019]).

claim 8, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 5, wherein the insulating film is in contact with the recessed portion(In view of the prior art combination with Park: teaches adding an insulation layer 116 on top of the substrate and metal’s 230/240 recessed portion shown in Figure 2 in view of page 6. In other words, it is also known in the prior art to form an insulation layer that is in contact and on top of the metal’s 230/240 recessed portion. -- In another interpretation in view of Lee, Fig.6 in view of para[0033-0034 & 0037], trench metal 351’ has a recessed portion at top surface that allows a recess for making contact with an additional filler insulating material 351” which may optionally be a dielectric material.).

	As per INDEPENDENT CLAIM 10, Kretchmer in view of Park in view of Lee in view of Hsu teaches a light detecting device, comprising similar limitations taught in claim 1 and rejected for same reasons.

As per claim 11, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 10, wherein the recessed portion of the metal is disposed at the first side of the semiconductor substrate(In view of the prior art combination, a metal “recessed portion” as taught by Kretchmer OR as taught by Park may be positioned at a substrate’s first side, light incident side of substrate).

claim 12, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 10, wherein the recessed portion of the metal is disposed above the semiconductor substrate(Kretchmer: In view of annotated Figures 5-6 & 10 above: metal’s 208 “top-recess” is disposed proximate to substrate’s top “first” side at trench based on the amount of etching “removal” of metal from top surface. Additionally, the metal’s 208 “top-recess” is vertically positioned above the substrate’s bottom “second” side based on the depth of the trench. Similarly, Park’s metal’s 230/240 recessed portion is vertically positioned above the substrate’s 100 bottom “second” side. In view of prior art combination with Lee (Fig.6, para[0033-0034 & 0037]) made in claim 1, it would be obvious to extend the light shield metal barrier with recessed portion taught by either Kretchmer/Park above a substrate such as up to a color filter layer).

	As per claim 13, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 10, wherein the trench is disposed from the first side of the semiconductor substrate to the second side of the semiconductor substrate(Kretchmer: Figures 9 and 10: DEEP TRENCH extends vertically from substrate’s top “first” side proximate to BOTTOM “second” side where the wiring layer 210 and semi-insulating layer is located, para[0033-0034]. Lee: para[0034]).

	As per claim 15, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 1, further comprising:
(Kretchmer: coating insulation layer 206 (Figure 6 & 10) disposed “ON” (i.e. “adjacent to”) substrate’s top “first” side AND “inside” deep trench. The coating insulation layer 206 may comprise a combination of two layers including “hafnium oxide” and “silicon oxide” layers in view of para[0019]. Also, in further combination with Park: teaches adding an insulation layer 116 on top of the substrate and metal’s 230/240 recessed portion shown in Figure 2 in view of page 6. In other words, it is also known in the prior art to form an insulation layer that is in contact and on top of the metal’s 230/240 recessed portion, wherein this insulation layer can also be interpreted to teach “adjacent to”).

	As per claim 16, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 15, wherein the insulating film includes silicon oxide(Kretchmer: coating insulation layer 206 (Figure 6 & 10) disposed “ON” (i.e. “adjacent to”) substrate’s top “first” side AND “inside” deep trench. The coating insulation layer 206 may comprise a combination of two layers including “hafnium oxide” and “silicon oxide” layers in view of para[0019]).

	As per claim 17, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 10, further comprising:
a high dielectric material film disposed above the first side of the semiconductor substrate(Kretchmer: coating insulation layer 206 (Figure 6 & 10) disposed “ON” (i.e. “above”) substrate’s top “first” side AND “inside” deep trench. The coating insulation layer 206 may comprise a combination of layers including a “high dielectric material” such as “hafnium oxide” and “silicon oxide” layers in view of para[0019]).

	As per claim 18, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 15, wherein the insulating film is in contact with the recessed portion(In view of the prior art combination with Park: teaches adding an insulation layer 116 on top of the substrate and metal’s 230/240 recessed portion shown in Figure 2 in view of page 6. In other words, it is also known in the prior art to form an insulation layer that is in contact and on top of the metal’s 230/240 recessed portion. -- In another interpretation in view of Lee, Fig.6 in view of para[0033-0034 & 0037], trench metal 351’ has a recessed portion at top surface that allows a recess for making contact with an additional filler insulating material 351” which may optionally be a dielectric material.).

	As per claim 20, Kretchmer in view of Park in view of Lee in view of Hsu teaches the light detecting device according to claim 13, wherein an insulating film is in contact with the recessed portion(In view of the prior art combination with Park: teaches adding an insulation layer 116 on top of the substrate and metal’s 230/240 recessed portion shown in Figure 2 in view of page 6. In other words, it is also known in the prior art to form an insulation layer that is in contact and on top of the metal’s 230/240 recessed portion. -- In another interpretation in view of Lee, Fig.6 in view of para[0033-0034 & 0037], trench metal 351’ has a recessed portion at top surface that allows a recess for making contact with an additional filler insulating material 351” which may optionally be a dielectric material.).

Claims 5-6 & 9 AND 15-16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kretchmer (US 2005/0101100) in view of Park (KR 100670606) in view of Lee (US 2007/0045513) in view of Hsu (US 2008/0173963) in view of Mouli (US 2007/0096176).

	Claims 5, 6 and 9 respectively form a dependent claim chain collectively specifying: “an insulating film disposed adjacent to the first side of the semiconductor substrate, wherein the insulating film includes silicon oxide, wherein the insulating film is in contact with the recessed portion”. This feature may be interpreted as adding a silicon oxide (i.e. SIO2) insulating layer across BOTH the top surface of the substrate and top surface of the trench metal.
	Park: teaches adding an insulation layer 116 (i.e. oxide) on top of the substrate and metal’s 230/240 recessed portion shown in Figure 2 in view of page 6. In other words, it is also known in the prior art to form an insulation layer that is in contact and on top of the metal’s 230/240 recessed portion. Furthermore, in general, it is also already recognized by Kretchmer that an insulation layer 206 may be any of an oxide, silicon oxide (technically termed as silicon dioxide), hafnium oxide or combination of these materials as taught in para[0019]. Therefore, given the prior art knowledge base of Park and Kretchmer, one of ordinary skill in the art at the time the invention was made would have found it obvious to add a contacting silicon oxide (i.e. SIO2) insulating layer across BOTH the top surface of the substrate and top surface/top recessed portion of the trench metal for the motivational reason of using a design choice that achieves an appropriate optical and electrical property that prevents pixel charge leakage and cross-talk in the analogous art of an image sensor substrate.
	As a matter of completeness, to further show that it is well known to add a contacting silicon oxide (i.e. SIO2) insulating layer across BOTH the top surface of the substrate and top surface of a trench, Examiner evidences the prior art Mouli(Figure 17: silicon oxide (i.e. SIO2) insulating layer 45 across BOTH the top surface of the substrate 15 and top surface of a trench 30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Mouli into suitable modification with the teachings of Park and Kretchmer to add a contacting silicon oxide (i.e. SIO2) insulating layer across BOTH the top surface of the substrate and top surface/top recessed portion of the trench metal for the motivational reason of using a design choice that achieves an appropriate optical and electrical property that prevents pixel charge leakage and cross-talk in the analogous art of an image sensor substrate.

	Claims 15, 16 and 19 respectively form a dependent claim chain collectively specifying: “an insulating film disposed adjacent to the first side of the semiconductor substrate, wherein the insulating film includes silicon oxide, wherein the insulating film is in contact with the recessed portion”, which comprises the same respective limitations taught in dependent claim chain 5, 6 and 9 and thus rejected for the same reasons.
Examiner Remarks
Examiner has also thoughtfully selected two additional NEW prior art references (Qian, US 2009/0200626) or (McCarten, US 2010/0148289) that may be used as an ALTERNATIVE to Hsu’s teachings when taken in combination with the PREVIOUS prior art (Kretchmer, Park & Lee). 
Each of these two art references are also considered very pertinent to applicant's disclosure (see “Related Prior Art” section cited teachings on pages 22-23 below), even though each are not officially relied upon and specifically claimed mapped in the 35 USC 103 rejection made in this Office Action. 
However, given the discussions/teachings made within the entirety of this Office Action, one of ordinary skill in the art at the time the invention was made would have found it obvious to combine the back-illuminated image sensor “wiring layer” teachings of either ONE of Qian OR McCarten into suitable modification with the image sensor “metal-trench” teachings of Kretchmer in view of Park in view of Lee to produce Applicant’s claimed invention (claim 1, lines 14-17) for the motivated reasons of achieving improved suppression of optical/electrical crosstalk in a back-illuminated image sensor.
In order to achieve COMPACT PROSECUTION, Examiner kindly requests Applicant to CONSIDER these alternative prior art references (Qian & McCarten) and to please provide a fair response addressing these.



Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCarten (US 20100148289) discloses (Figures 6 & 8-9) a back illuminated image sensor (see backside “light 219”) that reduces optical/electrical crosstalk between neighboring pixels by using deep filled trench isolation (FTI 505 or DTI 405) regions extending full length of silicon substrate 213, from back 250 to front 409/509. Note the back illuminated sensors wiring layer 50 “placement” relative to the pixel photodiodes, such as shown in Figure 8 below:
[AltContent: textbox (1st Side)][AltContent: textbox (2nd Side)][AltContent: textbox (Wiring Layer 50)][AltContent: ][AltContent: textbox (Substrate’s Pixel Region)][AltContent: ]
    PNG
    media_image6.png
    455
    494
    media_image6.png
    Greyscale

Note: FTI 505 meets with wiring layer 50 at substrate’s (213) front edge 509 BUT remains silent to FTI 505 extending beyond front edge 509 into wiring layer 50.
Qian (US 20090200626) discloses (Fig.3 shown below in view of para[0027-0028]) a back illuminated image sensor (see backside “light arrows”) that reduces optical/electrical crosstalk between neighboring pixel regions (330 & 340) by arranging trench isolation regions 325 EXTENDING from silicon substrate 315, from near back (1st side) TOWARD front (2nd side) TO BEYOND 2nd side’s pixel region INTO the pixel control circuitry WIRING LAYER (380, M1, M2, 383, 385, 381 & 387) annotated in “Dotted Box” below. 

[AltContent: textbox (LIGHT)][AltContent: textbox (Wiring Layer)][AltContent: ][AltContent: rect]
    PNG
    media_image7.png
    389
    690
    media_image7.png
    Greyscale

NOTE: Trench 325 EXTENDS INTO Wiring Layer “Dotted Box”

	Qian’s Fig.3 WIRING LAYER (see “Dotted Box”) comprises metal interconnects & pixel control circuitry (380, M1, M2 & 387) positioned within interlayer insulation (381, 383 & 385).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698